Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
ALLOWANCE
This office action is in response to the Amendment filed on 12/2/2021.  Claims 1-20 are allowed.
Terminal Disclaimer
2.	The terminal disclaimer filed on 12/2/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 9003035 and US Patent 10015237 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Claim 1 as amended distinguishes itself over the prior art by delineating a method of obtaining, by a content delivery network (CDN) service provider, at a first DNS server a DNS query from a client computing device, wherein the DNS query corresponds to a requested resource; identifying, by the first DNS server, two or more alternative DNS servers operative to receive DNS queries; for each individual alternative DNS server of the two or more alternative DNS servers, determining a calculated maximum distance between the individual alternative DNS server and a reference node, the calculated maximum distance determined based at least in part on a latency time between the individual alternative DNS server and the reference node, wherein the latency time excludes latency attributed to any intermediate nodes in a network path between the individual alternative DNS server and the reference node, and wherein the network path between at least one of the two or more alternative DNS servers and the reference node .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HUA FAN/, J.D., Ph.D.Primary Examiner, Art Unit 2449